IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JONATHAN BARRIS,                                : No. 68 MAP 2022
                                                :
                     Appellee                   :
                                                :
                                                :
              v.                                :
                                                :
                                                :
STROUD TOWNSHIP,                                :
                                                :
                     Appellant                  :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of July, 2022, the briefing directives contained in the

Court’s June 6, 2022 order are hereby VACATED, and the parties are DIRECTED to

address the question presented under the standards announced in N.Y. Rifle & Pistol

Assoc., Inc. v. Bruen, ___ S.Ct. ___, 2022 WL 2251305 (June 23, 2022).

      Justice Brobson did not participate in the consideration or decision of this matter.